Citation Nr: 0500091	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  02-03 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a private medical facility in February 1999.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from July 1969 to July 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2000 by the 
Department of Veterans Affairs (VA) Medical Center in Tampa, 
Florida.  The Board will refer to that center as the agency 
of original jurisdiction or AOJ.  The decision denied a claim 
for payment or reimbursement for expenses incurred in 
February 1999, at a non-VA medical facility.  

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has previously established service connection for 
residuals of a left thyroid lobectomy, status post operative 
right thyroid lobectomy, rated as 30 percent disabling; 
residuals of a fractured left ankle, status post open 
reduction and internal fixation with osteoarthritis, rated as 
10 percent disabling; and a cough, secondary to trauma to the 
laryngeal nerve, rated as 10 percent disabling.

In February 1999, the appellant underwent a right thyroid 
lobectomy at the Holmes Regional Medical Center.  She later 
requested VA payment or reimbursement of the expenses 
associated with that surgery.  In January 2000, the AOJ 
denied the claim for medical expenses, indicating that it had 
been medically determined that the treatment was for a non-
emergent condition, and that appropriate VA facilities were 
available for her treatment.  

In January 2000, the appellant submitted a written statement 
in which she reported that she had been receiving treatment 
at the VA clinic in Palm Bay Florida when the situation 
arose.  She also indicated that she reported to the hospital 
where the surgery was performed at the instruction of a 
doctor at the VA Brevard Clinic.  She requested that the 
records from the VA clinic be obtained.  

Subsequently, in October 2000, the AOJ advised the appellant 
by letter that the claim was denied because the treatment was 
for a nonservice-connected condition.

In a statement dated in November 2000, the appellant asserted 
that she had gone to the private hospital for treatment at 
the direction of her VA physician at the VA clinic in Palm 
Beach Florida (now in Viera).  

In January 2001, the claim was reviewed by the Chief Medical 
Officer at the Tampa VAMC.  He offered the following medical 
opinion:

(1)  This is service connected (goiter is part of 
her hypothyroid condition).  
(2) This is not emergent - This is an elective 
planned (scheduled) procedure.
(3) This case may be reviewed for SCD care, 
however, please note that local VA care was not 
available (Melbourne, FL).  

Subsequently, the AOJ provided the appellant with a statement 
of the case which informed her that the claim had been denied 
because "the treatment was provided for a non-service 
connected condition."  The statement of the case did not 
contain any reference to the opinion by the Chief Medical 
Officer of the Tampa VAMC.

After reviewing the claims file and the medical 
administrative service file, the Board concludes that 
additional evidentiary and procedural development is 
required.  First, the Board notes that the VA records which 
the appellant has indicated would provide support for her 
claim have not been obtained.  Such records must be obtained 
and reviewed. 

Second, the Board finds that the statement of the case which 
was provided in February 2002 is not sufficient.  In this 
regard, the Board notes that the SOC did not include a 
summary of all relevant evidence.  In particular, the 
document did not reference the opinion by the chief medical 
officer of the Tampa VAMC.  In addition, it appears that the 
SOC provided an explanation for the denial of the claim 
(i.e., that the treatment was for a nonservice connected 
disability) which was inconsistent with the only medical 
opinion of record, namely the opinion by the Chief Medical 
Officer which indicated that the treatment was for a service-
connected disability.  

Therefore, a remand is required to transfer the case back to 
the AOJ so that the development may be completed and any 
additional evidence may be reviewed in the first instance by 
the AOJ.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the AOJ for the 
following development:

1.  The appellant's medical records for 
1998 and 1999 should be obtained from the 
VA clinic (or clinics) where she has 
reported receiving treatment. 

2.  The AOJ should review the additional 
evidence which has been added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  If the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.  The SSOC should include an 
explanation of the basis for the decision 
and a summary of all relevant evidence, 
including the opinion of January 2001 by 
the VA Chief Medical Officer, the 
treatment records from the private 
facility, and the VA treatment records.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




